department of the treasury internal_revenue_service washington d c number release date uilc date date cc intl br3 wta-n-115390-99 internal_revenue_service national_office technical assistance memorandum for gaye schroeder ifasp-foreign tax_credits from subject irwin halpern senior technical reviewer cc intl br3 application of the doctrine_of_election to retroactive elections to apportion interest_expense according to the fair_market_value_method this technical assistance responds to your request for advice received by our office on date technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issue whether the doctrine_of_election precludes a taxpayer from amending past years’ returns to retroactively elect to value its assets according to their fair_market_value for purposes of apportioning interest_expense under sec_1_861-9t when the taxpayer originally elected to value the assets under the tax_book_value_method for those years discussion i background sec_901 allows a credit for foreign_income_war_profits_and_excess_profits_taxes paid or deemed paid_by qualifying taxpayers that elect the foreign_tax_credit in lieu of a deduction under sec_164 sec_904 limits a taxpayer’s foreign_tax_credit to an amount equal to the precredit u s tax on the taxpayer’s foreign source taxable_income sec_861 sec_862 and sec_863 provide that taxable_income attributable to gross_income from domestic or foreign sources shall be determined by deducting the expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses and other deductions that cannot be definitely allocated to some item or class_of_gross_income sec_1_861-8 through provide specific guidance regarding the allocation and apportionment of deductions generally stated deductions are allocated to classes of gross_income and as required by the operative_section of the code apportioned between statutory and residual groupings of gross_income the allocation and apportionment regulations emphasize the factual relationship between deductions and gross_income a deduction is considered to be definitely related to a class_of_gross_income and therefore allocable to such class if the deduction is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived if a deduction is not definitely related to a class_of_gross_income constituting less than all gross_income it is generally treated as allocable to all gross_income in the case of interest_expense the regulations apply the factual relationship principle in a manner that emphasizes the fungibility of money as sec_1_861-9t explains the method of allocation and apportionment for interest set forth in this section is based on the approach that in general money is fungible and that interest_expense is attributable to all activities and property regardless of any specific purpose for incurring an obligation on which interest is paid exceptions to the fungibility rule are set forth in sec_1_861-10t the fungibility approach recognizes that all activities and property require funds and that management has a great deal of flexibility as to the source and use of funds when money is borrowed for a specific purpose such borrowing will generally free other funds for other purposes and it is reasonable under this approach to attribute part of the cost of borrowing to such other purposes consistent with the principles of fungibility except as otherwise provided the aggregate of deductions for interest in all cases shall be considered related to all income producing activities and assets of the taxpayer and thus allocable to all the gross_income which the assets of the taxpayer generate have generated or could reasonably have been expected to generate prior to the tax_reform_act_of_1986 taxpayers were generally allowed to apportion interest_expense using either a gross_income_method or asset method sec_1_861-8 as in effect prior to date however use of the gross_income_method was restricted as sec_1 e v explained n ormally the deduction for interest_expense relates more closely to the amount of capital utilized or invested in an activity or property than to the gross_income generated therefrom and therefore the deduction for interest should normally be apportioned on the basis of asset values the tax_reform_act_of_1986 revised the treatment of interest_expense in several respects under sec_864 all allocations and apportionments of interest_expense must be made on the basis of assets rather than gross_income under sec_864 the taxable_income of each member_of_an_affiliated_group is determined by allocating and apportioning interest_expense of each member as if all members of the group were a single corporation ii the asset method of apportionment under the asset method interest_expense is apportioned between statutory and residual groupings of gross_income or among statutory groupings in proportion to the average total values of the assets within each such grouping for the taxable_year sec_1_861-9t this average is generally computed on the basis of values at the beginning and end of the year however under certain circumstances a different method must be used sec_1_861-9t taxpayers may elect to value their assets based on their tax book_value or fair_market_value sec_1_861-8t 861-9t g ii this election is generally indicated by marking a box on schedule h of form_1118 however a taxpayer can also communicate the election by allocating its interest_expense pursuant to a particular valuation method once a taxpayer elects to use the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods sec_1_861-8t sec_1_861-9t states a limited exception to this rule for certain taxpayers’ taxable years that commenced in and a taxpayer that elects to apportion interest_expense on the fair_market_value_method must establish the fair_market_value of its assets to the satisfaction of the commissioner sec_1_861-9t if a taxpayer fails to establish the fair_market_value of an asset to the satisfaction of the commissioner the commissioner may determine the appropriate asset value if a taxpayer fails to establish the value of a substantial portion of its assets to the satisfaction of the commissioner the commissioner may require the taxpayer to use the tax_book_value_method of apportionment id see also sec_1_861-8 stating taxpayers’ obligation to furnish information to verify their allocations and apportionments under the sec_861 regulations iii application of the asset method a taxpayer’s election to apportion interest_expense under either the fair_market_value or tax_book_value_method will directly affect several computations on its return most notably the sec_904 foreign_tax_credit_limitation requires taxpayers to distinguish between their domestic and foreign_source_income and to calculate separate foreign_tax_credit limitations for various categories of foreign_source_income because the sec_904 limitation is based on foreign source taxable_income taxpayers must allocate and apportion their deductions including interest_expense in order to compute their sec_904 limitations see also sec_1_861-8 describing other computations affected by the allocation and apportionment of deductions a taxpayer’s choice of valuation methodology will also affect several computations related to its controlled_foreign_corporations cfcs for example sec_1_861-9t provides that the interest_expense of cfcs may be apportioned on either the asset method or a modified gross_income_method described in sec_1_861-9t this apportionment applies for purposes of computing subpart_f_income and computing earnings_and_profits for all other federal tax purposes however a cfc may not use the modified gross_income_method if the cfc is controlled by united_states_shareholders whose affiliated_group elects the fair_market_value_method of apportionment rather than the tax_book_value_method sec_1_861-9t thus any election by an affiliated_group to change its valuation method to the fair_market_value_method effectively disqualifies its controlled cfcs from utilizing the modified gross_income_method of apportionment a cfc’s method of apportioning interest_expense can directly affect its u s shareholders’ returns for example a shift in valuation methods at the cfc level could alter the amount of interest_expense allocated to subpart_f_income and non- subpart_f_income thereby affecting a u s shareholder’s inclusion under the subpart_f regime similarly for purposes of applying the sec_904 look- through rules a shift in valuation methods at the cfc level will likely alter the distribution of the cfc’s interest_expense between its various categories of income see sec_1_904-5 stating specific rules for the allocation and apportionment of interest_expense at the cfc level in short any time a u s parent uses a net figure provided by a cfc to calculate its tax_liability as long as that net figure is derived by subtracting interest_expense a change_of asset valuation methods at the cfc level will likely impact the u s parent’s return iv the doctrine_of_election the doctrine_of_election generally binds a person to their initial choice where the person had an equal right to choose one or more alternatives or inconsistent rights j mertens law of federal income_taxation dollar_figure a viable healthy doctrine applicable to elections made under the tax laws the doctrine_of_election has enjoyed widespread application 83_tc_255 the doctrine_of_election as it applies to federal tax law consists of the following two elements there must be a free choice between two or more alternatives and there must be an overt act by the taxpayer communicating the choice to the commissioner ie a manifestation of the choice see grynberg t c pincite see also bayley v commissioner 35_tc_288 acq 1961_2_cb_4 10_tc_1007 pursuant to the doctrine_of_election a taxpayer that makes a conscious election under the tax laws may not without the consent of the commissioner revoke or amend its election merely because events do not unfold as planned see eg 311_us_55 304_us_191 304_us_191 is often regarded as the fundamental authority for the development of the doctrine_of_election 55_tc_468 in pacific national the taxpayer had the option to treat certain income under the deferred payment or installment_method the taxpayer reported the income using one method and later sought a refund based on a computation under the other method among the reasons articulated by the supreme court for its refusal to allow the taxpayer's change from one method to the other is that such changes would impose burdensome uncertainties upon the administration of the revenue laws and would require recomputation and readjustment of tax_liability for subsequent years id pincite pacific national established the general_rule that a taxpayer that elects a proper method on a return may not later revoke or change that election and substitute another method the doctrine_of_election has been applied in a widespread manner under a variety of code provisions in grynberg the tax_court applied the doctrine_of_election to prohibit taxpayer from changing its method of calculating its charitable_contribution_deduction to another permissible method id see also eg 39_f2d_340 5th cir husband and wife prohibited from filing separate returns after making valid election to file joint returns 10_tc_1007 taxpayer prohibited from changing election to include tax-free interest in excess_profits_tax net_income upon realization that election was disadvantageous once commissioner determined that taxpayer erroneously omitted certain tax-free interest courts have articulated several rationales supporting the general principle that elections are considered binding these rationales include preventing administrative burdens and inconvenience in administering the tax laws particularly when the new method chosen requires a recalculation of tax_liability for several taxable years or for other taxpayers protecting against loss of revenues by preventing taxpayers from using the benefit of hindsight to choose the most advantageous method of reporting promoting consistent accounting practice ie foreclosing adjustments based on hindsight thereby securing uniformity in the collection of revenue and providing an equitable and fair tax system by treating similarly situated taxpayers consistently j e riley inv co v commissioner u s pincite pacific nat’l co v welch u s pincite 346_f2d_1016 9th cir 64_tc_314 31_tc_655 affd per curiam 272_f2d_945 6th cir 26_tc_1 revd on another issue 251_f2d_682 9th cir 36_bta_899 while these points support application of the doctrine_of_election they are properly construed as underlying explanations of the doctrine and not required elements for its application accordingly the absence of one or more of these considerations in a particular case does not render the doctrine_of_election inapplicable a limited number of exceptions to the doctrine_of_election have been recognized and may permit taxpayers to change affirmative elections made on their federal tax returns the amended_return was filed prior to the date prescribed for filing the original return the taxpayer's treatment of the contested item in the amended_return was not inconsistent with his treatment of that item in his original return or the taxpayer's treatment of the item in the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return see grynberg t c pincite 65_tc_113 it should be noted that outside of these limited circumstances as well as analogous circumstances not involving elections amended returns are regarded as creature s of administrative origin and grace and acceptance of amended returns is solely within the discretion of the commissioner 464_us_386 see also 709_f2d_480 7th cir 561_f2d_1115 4th cir 414_f2d_954 3d cir cf 900_f2d_1457 10th cir 180_f2d_707 10th cir some courts have discussed further exceptions to the doctrine_of_election for certain taxpayer mistakes see eg grynberg t c pincite 30_tc_821 while the scope and application of these exceptions in the context of the doctrine_of_election is far from clear it is apparent that taxpayers cannot retroactively revoke an election on the sole basis that they later realize through hindsight that an elected choice failed to maximize their tax benefits such a mistake exception would virtually swallow the doctrine_of_election and thereby contradict the well-established principle that an exception to a rule cannot be construed so broadly as to render the rule meaningless see eg 520_us_564 511_us_863 493_us_365 thus a taxpayer’s failure to ascertain the fair_market_value of its assets for purposes of electing the fair_market_value_method on its original return cannot be considered a mistake that entitles it to revoke its original tax_book_value_method election as the tax_court observed oversight poor judgment ignorance of the law misunderstanding of the law unawareness of the tax consequences for making the election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code grynberg t c pincite quoting 55_tc_468 v analysis and conclusion while it is imperative that you examine the specific facts present in each case the following general statements can be made taxpayers have a free choice between utilizing the tax book_value and fair_market_value methods taxpayers also affirmatively manifest this choice on their returns thus the two elements required for application of the doctrine_of_election would be present in a case where a taxpayer attempts to amend past years’ returns to retroactively elect the fair_market_value_method of apportionment the doctrine_of_election will not apply if taxpayers amend their returns prior to the due_date of such original return however a request to utilize the fair_market_value_method is inconsistent with the prior use of the tax_book_value_method which is a permissible method for apportioning interest_expense thus the timely filing exception to the doctrine_of_election could apply the latter two exceptions should not in conclusion unless a taxpayer falls within the timely filing exception the doctrine_of_election applies to prevent a taxpayer from amending past years’ returns to retroactively elect the fair_market_value_method of apportionment it should be noted that in reaching our conclusion we have examined the requirement in sec_1_861-8t that a taxpayer that uses the fair_market_value_method must continue to use that method unless expressly authorized to change methods while this rule can reasonably be construed to imply that a taxpayer does not have to secure the commissioner’s consent to discontinue the tax book method both of these aspects of sec_1_861-8t apply solely with regard to prospective elections that is these rules describe the extent to which a past year’s election affects a subsequent election made on a timely filed current_year return it is for this reason that sec_1_861-8t requires that a taxpayer continue to use the fair_market_value_method emphasis added clearly indicating that the rule applies on a going forward basis the sec_861 regulations do not address the permissibility of retroactive elections which are properly considered under the doctrine_of_election if you have any questions please call melissa d arndt at ______________________________ irwin halpern senior technical reviewer branch office of associate chief_counsel international
